1                                                                          Honorable Timothy W. Dore

2

3

4

5

6                     IN THE UNITED STATES BANKRUPTCY COURT FOR THE
                        WESTERN DISTRICT OF WASHINGTON AT SEATTLE
7
     In re:                                            )   Chapter 7
8                                                      )   Bankruptcy No. 20-12450
     BEVERLY JANE CARY,                                )
9                                                      )   TRUSTEE’S OBJECTION
                     Debtor(s).                        )   TO AMENDED EXEMPTIONS
10                                                     )

11            COMES NOW the trustee in this matter, Ronald G. Brown, through counsel The Livesey

12   Law Firm, and Rory C. Livesey, and objects to the property claimed as exempt by the debtor.

13            The debtor filed her petition on September 25, 2020. On Schedule A/B - Property, the debtor

14   lists her residence located at 27834 - 31st Place South, Auburn, Washington 98001. She values the

15   property at $339,315.32. Specifically, the schedules state as follows:

16                   “27834 31st Pl. S., Auburn, WA 98001
                     Purchased 4/2/2007 for $273k;
17                   present zillow value: $368,821 as of
                     9/14/2020 per zillow.com; value after
18                   8% cost of sale: $339,315.32.”

19            On Schedule C - Exemptions, the debtor opted for the state exemptions and claims 100

20   percent of the fair market value, up to any applicable statutory limit. The exemption schedule also

21   contains the above paragraph.

22            On March 16, 2021, the debtor filed an Amended Schedule A/B - Property. Again, she listed

23   the property at the same value. However, the accompanying paragraph states as follows:

24                   “Purchased 4/2/2007 for $273k; present zillow value: $368,821 as of
                     9/14/2020 per zillow.com; value after 8% cost of sale:
25
                     $339,315.32. Debtor does not know if she has a claim against the
                     second lienholder, Noah (fka Patch Homes), for predatory practices
                     or not. The intent with exempting the property is to also include and

     TRUSTEE’S OBJECTION                                                    THE LIVESEY LAW FIRM
                                                                            600 Stewart Street, Suite 1908
     TO AMENDED EXEMPTIONS                                                  Seattle, WA 98101
     210319dObj Page 1                                                      (206) 441-0826
      Case 20-12450-TWD           Doc 25     Filed 03/26/21     Ent. 03/26/21 13:11:15       Pg. 1 of 2
1                   preserve any claims she may have against that lender based upon DFI
                    of Wa reglutory [sic] action, CPA claim, or other federal and state
2                   actions, if any.

3                   Patch appears to have taken an equity interest in Debtor's property.
                    See King County Recorder's Office No 20190821001119.”
4
            On the same date, the debtor amended her Schedule C-Exemptions and Schedule D - Secured
5
     Creditors. Both include the same paragraph. The debtor appears to be tying the potential claim
6
     against Noah to her homestead without any showing that the claim is a real property interest and
7
     properly part of the exemption. Predatory lending claims and CPA claims can be pursued separately
8
     from the property. To the extent that the debtor is asserting that the homestead exemption exempts
9
     the claim against Noah, the trustee hereby objects.
10
            RESPECTFULLY SUBMITTED this 26th day of March, 2021.
11
                                                  THE LIVESEY LAW FIRM
12

13                                                         /S/ Rory C. Livesey

14                                                Rory C. Livesey, WSBA #17601
                                                  Attorney for Ronald G. Brown, Trustee
15

16

17

18

19

20

21

22

23

24

25




     TRUSTEE’S OBJECTION                                                   THE LIVESEY LAW FIRM
                                                                           600 Stewart Street, Suite 1908
     TO AMENDED EXEMPTIONS                                                 Seattle, WA 98101
     210319dObj Page 2                                                     (206) 441-0826
      Case 20-12450-TWD          Doc 25     Filed 03/26/21     Ent. 03/26/21 13:11:15      Pg. 2 of 2
